Title: To Thomas Jefferson from George Muter, 8 September 1780
From: Muter, George
To: Jefferson, Thomas



Sir
Septr. 8. 1780.

I have the honour of inclosing to your Excellency, Mr. Ginters letter to Mr. Jamieson (with the papers it incloses) and a letter from Mr. Walter Peter to me.
Permitt me to observe Sir, that the whole of Mr. Fornier’s pay added to the ration he drew, wou’d not have been sufficient to pay for his board at Mr. Ginters, unless he had thrown in along with his ration, his priveleges of drawing rum &c at the reduced prices. This I know to have been actually the case, with many officers at York last fall, when I had the command there, and on these terms they were boarded. I cannot certainly say that such were the terms on which Mr. Fournier boarded with Mr. Ginter. But, I am of opinion, if such were the terms (which is probable) and Majr. Fornier has received no compensation in lieu of drawing his rum &c at the reduced prices, that Mr. Ginter is entittled to draw those articles at the reduced prices, or ought to be allowed a reasonable compensation in lieu of them.
I beg leave to refer your Excellency, principally to Mr. Peter’s letter; and wou’d only observe, that I cou’d fall on no other method of getting the necessary work done at Hoods, than getting the favour of Mr. Peter to hire labourers on the cheapest terms he possibly cou’d. I am much affraid I shall find it very difficult to get the bricks wanted. I have written to Mr. Harrison of Brandon (who has a large quantity he will not probably use soon) to purchase what are wanted from him; but when my letter got to his  house, he was from home and expected to be so for some weeks, and his father cou’d not say whether he wou’d dispose of any of his bricks or not. The State is indebted a chimney to Mr. Peter, besides what are wanted for the barracks. I have the honour to be Your Excellency’s Most humble servant,

George Muter

